UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

 DAMIAN A. WILK,                                )
                                                )
                        Plaintiff,              )
                                                )
                 v.                             ) Civil Case No. 07-1257 (RJL)
                                                )
 DISTRICT OF COLUMBIA,                          )
                                                )
                        Defendant.              )

                                                ~        ~,
                                     FINAL JU GMENT
                                      (August _ , 2010)

         F or the reasons set forth in the Memorandum Opinion entered this date, it is

hereby

         ORDERED that the defendant's Motion for Summary Judgment [#17] is

GRANTED, and it is further

         ORDERED that the above-captioned case be DISMISSED with prejudice.

         SO ORDERED.




                                                    RICHARD          ON
                                                    United States District Judge